Filed 3/9/16 McReynolds v. Superior Court CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




DICK CHARLES MCREYNOLDS,

                   Plaintiff and Appellant,                                                  C079268

         v.                                                                     (Super. Ct. No. SC034276A)

THE SUPERIOR COURT OF SAN JOAQUIN
COUNTY,

                   Defendant and Respondent;

THE PEOPLE,

                   Real Party in Interest and Respondent.




         Defendant Dick Charles McReynolds filed a petition for writ of mandate asking
the trial court to vacate the requirement that defendant register as a sex offender. The
trial court denied the petition and defendant appeals from the denial.
         Defendant contends his ongoing duty to register violates due process and equal
protection because the registration requirement treats similarly situated defendants


                                                             1
differently. We will follow the California Supreme Court’s holding in Johnson v.
Department of Justice (2015) 60 Cal.4th 871 (Johnson), which is directly on point, and
affirm the trial court order.
                                     BACKGROUND
       Defendant pleaded no contest in October 1983 to oral copulation with a victim
younger than 16 (Pen. Code, § 288a, subd. (b)(2))1 and the trial court placed him on
probation for five years. The law required defendant to register as a sex offender and
defendant did in fact register pursuant to section 290.
       In June 2010, the trial court granted defendant’s motion to dismiss his sex offense
conviction. (§ 1203.4.) Four years later, defendant filed a petition for writ of mandate
asking the trial court to vacate his registration requirement. The trial court denied the
petition in May 2015, and defendant appeals from that denial.
                                       DISCUSSION
       Section 290 requires mandatory lifetime registration where, as here, a defendant
is convicted of oral copulation with a victim younger than 16. (§ 290.) Relying on
People v. Hofsheier (2006) 37 Cal.4th 1185 (Hofsheier), overruled by Johnson, supra,
60 Cal.4th 871, defendant argues the lifetime mandatory sex offender registration
requirement violates his federal and state due process and equal protection rights because
the registration requirement treats similarly situated defendants differently. In Hofsheier,
the California Supreme Court held that section 290 violated equal protection to the extent
it required registration for defendants convicted of voluntary oral copulation with a minor
age 16 or 17 years, but not for those convicted of voluntary sexual intercourse with a
minor the same age. (Hofsheier, at p. 1207.)




1 Undesignated statutory references are to the Penal Code.


                                              2
         As defendant concedes, however, Johnson overruled Hofsheier. In Johnson, the
California Supreme Court held there is a rational basis for the challenged differential
treatment. (Johnson, supra, 60 Cal.4th at pp. 880-884.) Defendant nevertheless argues
Johnson was wrongly decided and that Hofsheier was correct. He acknowledges that we
are bound to follow Johnson (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d
450, 455), but he raises the issue to preserve it for review by the California Supreme
Court.
         We will follow Johnson and affirm the trial court’s order.
                                        DISPOSITION
         The trial court order denying the petition for writ of mandate is affirmed.



                                                        /S/
                                                   Mauro, J.



We concur:



     /S/
Nicholson, Acting P. J.



     /S/
Robie, J.




                                               3